Title: From Benjamin Franklin to Robert Morris, 29 August 1775
From: Franklin, Benjamin
To: Morris, Robert


Dear Sir,
Brunswick, Augt. 29. 1775
Understanding since I came hither that 4 Waggon Loads of Gunpowder for New York, which had been landed at the Neversinks, pass’d thro’ here last Friday, I have dispatch’d an Order to our Waggoner, whom I pass’d yesterday at Trenton, to return back with the Ton we spar’d, since it will not be wanted at New York, and may be wanted with us. I hope our Committee will approve of this. If not I ought to pay the Expence. With great Esteem, I am Sir, Your most obedient Servant 
B Franklin
 
Addressed: To / Mr Robert Morris / Mercht / Philadelphia
Endorsed: from Doctr. Franklin Brunswick 29th. augt: 1775 recd 31st. augt. 1775
Notation: Dr. Benjamin Franklin Signer of the Declaration
